968 F.2d 984
Nina JORDAN;  Susan Bagley;  Sharon Hanson;  Sandra Entz;Yvonne Wood, Plaintiffs-Appellees,v.Booth GARDNER;  Chase Riveland;  Lawrence Kincheloe;  EldonVail;  Richard Affresio, Defendants-Appellants,andWashington State Corrections Employees Association,Defendant-Intervenor.
Nos. 90-35307, 90-35552.
United States Court of Appeals,Ninth Circuit.
July 7, 1992.

ORDER
Before WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case, 953 F.2d 1137, be reheard by the en banc court pursuant to Circuit Rule 35-3.